                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 1 of 22 Page ID #:1



                                            1   Lucas A. Messenger, Bar No. 217645
                                                LMessenger@RobinsKaplan.com
                                            2   ROBINS KAPLAN LLP
                                                2049 Century Park East, Suite 3400
                                            3   Los Angeles, CA 90067-3208
                                                Telephone: (310) 552-0130
                                            4   Facsimile: (310) 229-5800
                                            5   Lauren J. Coppola (pro hac vice to be filed)
                                                LCoppola@RobinsKaplan.com
                                            6   Timothy D. Wenger (pro hac vice to be filed)
                                                TWenger@RobinsKaplan.com
                                            7   ROBINS KAPLAN LLP
                                                800 Boylston Street, Suite 2500
                                            8   Boston, MA 02199
                                                Telephone: (617) 267-2300
                                            9   Facsimile: (617) 267-8288
                                           10   Attorneys for Plaintiff
                                                HD Carrier, LLC
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12                        UNITED STATES DISTRICT COURT
                          L OS A NGELES




                                           13                      CENTRAL DISTRICT OF CALIFORNIA
                                           14
                                           15   HD CARRIER, LLC,                           Case No. 2:20-cv-06509
                                           16                   Plaintiff,                 COMPLAINT
                                           17   v.                                         DEMAND FOR JURY TRIAL
                                           18   AT&T CORP.,
                                           19                   Defendant.
                                           20
                                           21                                   INTRODUCTION
                                           22            1.   Defendant AT&T Corp. (“AT&T”) is intentionally choking and
                                           23   blocking telephone calls transmitted to plaintiff HD Carrier, LLC (“HD Carrier”)
                                           24   and the applications and services that rely on HD Carrier’s telephone numbers.
                                           25   This conduct has caused tens of millions of telephone calls to fail. Most of these
                                           26   calls are to well-known conference call and robocall blocking services. By severely
                                           27   limiting the capacity of its connections to HD Carrier’s network, AT&T is dropping
                                           28   calls, causing callers to hear busy signals, and forcing hang ups by degrading call

                                                37116322.3                              -1-                               COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 2 of 22 Page ID #:2



                                            1   quality. This has created an untenable business situation for HD Carrier and left it
                                            2   unable to serve existing customers, let alone take on additional ones. AT&T’s
                                            3   conduct is particularly troublesome because it comes at a time when the country has
                                            4   moved to working at home en masse due to the COVID-19 pandemic.
                                            5            2.   AT&T’s call-blocking singles out HD Carrier in a transparent effort to
                                            6   put it out of business. AT&T connects calls without issue to other similarly
                                            7   situated carriers, including HD Carrier’s competitors, even when those calls are
                                            8   destined to the exact same conference call services and other applications serviced
                                            9   by HD Carrier. The services that rely upon HD Carrier’s telephone numbers report
                                           10   that when they port or move their telephone numbers from HD Carrier’ network to
R OBINS K APLAN LLP




                                           11   another carrier, AT&T calls to those numbers are connected without problems.
            A TTORNEYS A T L AW




                                           12            3.   AT&T’s conduct is a clear and knowing violation of Federal
                          L OS A NGELES




                                           13   Communications Commission (the “Commission”) rules and regulations. Blocking
                                           14   calls to harm smaller carriers is a tactic that has been part AT&T’s playbook since
                                           15   at least 2001, resulting in a number of Commission decisions and orders adverse to
                                           16   AT&T.
                                           17            4.   AT&T’s call-blocking must be stopped, and failure to do so would
                                           18   result in irreparable harm to HD Carrier and the telephone call-consuming public.
                                           19   AT&T has been undeterred by customer complaints, business outreach, and
                                           20   notifications to the Commission. It refuses to take proper measures to ensure call
                                           21   completion, leaving HD Carrier with little choice but to turn away business.
                                           22   Accordingly, HD Carrier seeks the entry of a preliminary and permanent injunction
                                           23   enjoining AT&T from blocking, chocking, reducing, restricting, or capping calls
                                           24   destined to HD Carrier. HD Carrier also seeks monetary and declaratory relief to
                                           25   remedy the harm that AT&T has inflicted on HD Carrier and will continue to inflict
                                           26   if not stopped.
                                           27
                                           28
                                                37116322.3                              -2-                               COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 3 of 22 Page ID #:3



                                            1                                          PARTIES
                                            2            5.   Plaintiff HD Carrier is a Nevada limited liability company with a
                                            3   principal place of business in Henderson, Nevada. HD Carrier also has corporate
                                            4   offices in Long Beach, California, and network operations staff in Long Beach,
                                            5   California.
                                            6            6.   Defendant AT&T is a New York corporation with a principal place of
                                            7   business in Bedminster, New Jersey. AT&T employs various networks and
                                            8   affiliates to provide telephone, television, and internet access services throughout
                                            9   the United States. As a provider of interstate long distance service, AT&T is a
                                           10   “common carrier” under the Communications Act, 47 U.S.C. § 151 et seq. (the
R OBINS K APLAN LLP




                                           11   “Act”).
            A TTORNEYS A T L AW




                                           12                             JURISDICTION AND VENUE
                          L OS A NGELES




                                           13            7.   The Court has jurisdiction over this action pursuant to 28 U.S.C. §
                                           14   1331, 47 U.S.C. § 207, and 28 U.S.C. § 2201(a). This case arises under federal
                                           15   statute, specifically 47 U.S.C. § 201(b), 47 U.S.C. § 202(a), 28 U.S.C. § 2201(a),
                                           16   and 28 U.S.C. § 2202.
                                           17            8.   The Court also has jurisdiction over this action pursuant to 28 U.S.C. §
                                           18   1332 because it is between citizens of different states and the amount in controversy
                                           19   exceeds $75,000, exclusive of interest and costs.
                                           20            9.   The Court has personal jurisdiction over AT&T because AT&T has
                                           21   substantial business activities in California, is registered to do business in
                                           22   California, and has many retail stores, network equipment, and other business
                                           23   operations in California. AT&T is also an incumbent local exchange carrier in
                                           24   California, licensed by the California public utility commission. AT&T is
                                           25   connected to HD Carrier’s network through the tandem switch of a company called
                                           26   Wide Voice in Los Angeles, California. Millions of calls have been blocked and
                                           27   choked at this tandem connection. One of the restricted network connections
                                           28   between AT&T and HD Carrier telephone numbers is physically located in Los
                                                37116322.3                               -3-                                 COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 4 of 22 Page ID #:4



                                            1   Angeles, California. Some of the telephone calls at issue are calls to California
                                            2   telephone numbers. AT&T sent emails and conducted telephone calls about the
                                            3   issues raised in this complaint with representatives of HD Carrier located in Long
                                            4   Beach, California. The causes of action arise out of AT&T’s conduct in the state of
                                            5   California, among other places.
                                            6            10.   Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(1) and
                                            7   (2) because AT&T resides in the district and a substantial part of the events or
                                            8   omissions giving rise to the claims occurred in this district. AT&T is connected to
                                            9   HD Carrier’s network through the tandem switch of a company called Wide Voice
                                           10   in Los Angeles, California. Millions of calls have been blocked and choked at this
R OBINS K APLAN LLP




                                           11   tandem connection. One of the restricted network connections between AT&T and
            A TTORNEYS A T L AW




                                           12   HD Carrier telephone numbers is physically located in Los Angeles, California.
                          L OS A NGELES




                                           13   Some of the telephone calls at issue are calls to California telephone numbers.
                                           14   AT&T sent emails and conducted telephone calls about the issues raised in this
                                           15   complaint with representatives of HD Carrier located in Long Beach, California.
                                           16                  FACTS COMMON TO ALL CLAIMS FOR RELIEF
                                           17   I.       Telecommunications Background
                                           18            11.   Among other things, AT&T is a long distance carrier, referred to as an
                                           19   interexchange carrier or “IXC,” because it provides connections between local
                                           20   exchanges in different geographic areas.
                                           21            12.   Under the traditional wireline “public switched telephone network”
                                           22   (“PSTN”), an IXC carries its customers’ long distance traffic to the local exchange
                                           23   company (“LEC”) that issued the calling number. The LEC then takes the traffic
                                           24   and delivers it to the called party.
                                           25            13.   HD Carrier is an IP Enabled Services company (“IPES”). IPES are
                                           26   telecommunications companies that provide phone service based on Voice over
                                           27   Internet Protocol, more commonly known as “VoIP” or “interconnected VoIP
                                           28   technology.” In simple terms, VoIP is a method (now common) for transmitting
                                                37116322.3                               -4-                                COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 5 of 22 Page ID #:5



                                            1   telephone calls over the internet. The Commission has adapted the Act to apply to
                                            2   VoIP technology and set forth a plan that anticipates the migration of the entire
                                            3   telecommunications system from the PSTN to VoIP technology. See In re Connect
                                            4   America Fund, Report and Order, 26 FCC Rcd. 17663, at ¶¶ 35, 655, 736 (2011).
                                            5            14.   On June 23, 2017, HD Carrier filed an application for Interconnected
                                            6   VoIP Numbering Authorization with the Commission, seeking nationwide authority
                                            7   to obtain numbering resources directly from the North American Numbering Plan
                                            8   Administrator.
                                            9            15.   On April 13, 2018, the Commission’s Wireline Competition Bureau
                                           10   granted HD Carrier’s application. In doing so, the Commission authorized HD
R OBINS K APLAN LLP




                                           11   Carrier to receive telephone numbers. Since then, HD Carrier has provided these
            A TTORNEYS A T L AW




                                           12   numbers to various services and applications for use in their businesses, which
                          L OS A NGELES




                                           13   include several well-known conference calling companies, such as Premiere Global
                                           14   Services, Inc. (“PGI”), FreeConferenceCall.com, and Dialpad, Inc. HD Carrier also
                                           15   provides telephone numbers and services to applications that offer robocall
                                           16   detection and blocking capabilities, such as NoMoRoBo, Teltech, and YouMail,
                                           17   Inc. These robocall detection and blocking applications were recently touted by the
                                           18   Commission’s Chairman Pai for their ability to protect consumers from nuisance
                                           19   and fraudulent calls.
                                           20            16.   To receive calls transmitted on the public switched telephone network
                                           21   or PSTN, providers of VoIP services, such HD Carrier, typically connect to the
                                           22   PSTN through other regulated phone companies, such as tandem transport and
                                           23   switching providers. These regulated phone companies, under the provisions of the
                                           24   Act, have obligations and rights to connect to the networks of other traditional
                                           25   wireline phone companies, such as AT&T.
                                           26            17.   HD Carrier partners with multiple competitive local exchange carriers,
                                           27   or “CLECs” that provide aggregated network interconnection points to the PSTN,
                                           28   known as “tandem connection services.” These include Level 3 Communications
                                                37116322.3                               -5-                               COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 6 of 22 Page ID #:6



                                            1   (“Level 3”), LLC, Peerless Communications, Inc. (“Peerless”), and Wide Voice,
                                            2   LLC (“Wide Voice”). These companies interconnect with long distance carriers
                                            3   (including AT&T) delivering traffic over the PSTN destined for HD Carrier and
                                            4   ultimately the called party.
                                            5            18.   Consequently, when an AT&T subscriber calls an HD Carrier
                                            6   telephone number, AT&T may connect the call by delivering it to the tandem
                                            7   designated in the LERG (local exchange routing guide), which is the industry
                                            8   authority for PSTN routing information, for that specific call. In HD Carrier’s case,
                                            9   these tandems are owned either by Level 3, Peerless or Wide Voice, who then will
                                           10   route the call to HD Carrier, which, in turn, will “terminate” or connect the call to
R OBINS K APLAN LLP




                                           11   the application or service. In general terms, the call path is as follows:
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                           14
                                           15            19.   The Commission has stated that the termination services that HD
                                           16   Carrier provides to its customers is functionally equivalent to the traditional
                                           17   termination services local exchange carriers provide to their customers.
                                           18   II.      Carrier Obligations to Ensure Calls are Completed
                                           19            20.   The fundamental tenet of United States telecommunications policy is
                                           20   that all calls are to be completed. Over the years, the Commission has consistently
                                           21   restated and reaffirmed this core principle to eliminate dominate market operator
                                           22   behaviors and foster competition.
                                           23            21.   Congress has required all telecommunications carriers – local and long
                                           24   distance carriers, alike – to interconnect their networks “directly or indirectly with
                                           25   the facilities and equipment of other telecommunications carriers.” 47 U.S.C. §
                                           26   251(a). Interconnection ensures that all consumers can place calls to and receive
                                           27   calls from consumers that are served by a different telecommunications carrier.
                                           28   Without an interconnection requirement, consumers that purchase service from one
                                                37116322.3                               -6-                                 COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 7 of 22 Page ID #:7



                                            1   carrier would have no assurance of their ability to place calls to consumers served
                                            2   by other carriers.
                                            3            22.   In 2001, the FCC found that AT&T’s refusal to exchange traffic with
                                            4   certain CLECs because AT&T did not want to pay those companies’ rates for
                                            5   access was an unlawful blocking of such traffic that “threaten[ed] to compromise
                                            6   the ubiquity and seamlessness of the nation’s telecommunications network.” The
                                            7   Commission’s ruling, found in the 7th Report and Order, stated the following:
                                            8            When an IXC’s end-user customer attempts to place a call either from
                                                         or to a local access line, that customer makes a request for
                                            9            communication service – from the originating LEC, the IXC and the
                                                         terminating LEC. When that customer attempts to call from and/or to
                                           10            an access line served by a CLEC with presumptively reasonable rates,
                                                         that request for communications service is a reasonable one that the
R OBINS K APLAN LLP




                                           11            IXC may not refuse without running afoul of section 201(a). This
                                                         obligation may be enforced through a section 208 complaint before
            A TTORNEYS A T L AW




                                           12            the Commission.” “Section 214 of the Communications Act provides,
                          L OS A NGELES




                                                         in relevant part, that “[n]o carrier shall discontinue, reduce, or impair
                                           13            service to a community, or part of a community, unless and until there
                                                         shall first have been obtained from the Commission a certificate that
                                           14            neither the present nor future public convenience and necessity will be
                                                         adversely affected thereby.
                                           15
                                           16   Seventh Report and Order, 16 FCC Rcd 9923, ¶¶ 94-95 (2001).
                                           17            23.   In 2007, the Commission ordered that “carriers cannot engage in self-
                                           18   help by blocking traffic” and reminded carriers that it “previously found that call
                                           19   blocking is an unjust and unreasonable practice under section 201(b) of the Act.”
                                           20   The Commission further stated “Commission precedent provides that no carriers,
                                           21   including interexchange carriers, may block, choke, reduce or restrict traffic in any
                                           22   way.” Call Blocking by Carriers, WC Docket No. 07-35, Declaratory Ruling and
                                           23   Order, DA 07-2863, at ¶¶ 5-6 (WCB June 28, 2007).
                                           24            24.   The Commission restated its prohibition on call-blocking in 2011 in its
                                           25   Connect America Fund Order. The Commission stated:
                                           26            The Commission has a longstanding prohibition on call blocking. In
                                                         the 2007 Call Blocking Order, the Wireline Competition Bureau
                                           27            emphasized that the ubiquity and reliability of the nation’s
                                                         telecommunications network is of paramount importance to the
                                           28            explicit goals of the Communications Act of 1934, as amended and
                                                37116322.3                                 -7-                                COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 8 of 22 Page ID #:8



                                            1            that Commission precedent provides that no carriers, including
                                                         interexchange carriers, may block, choke, reduce or restrict traffic in
                                            2            any way. We find no reason to depart from this conclusion. We
                                                         continue to believe that call blocking has the potential to degrade the
                                            3            reliability of the nation’s telecommunications network.
                                            4   In the same order, the Commission declared that “carriers blocking of VoIP calls is
                                            5   a violation of the Communications Act and, therefore, is prohibited just as with the
                                            6   blocking of other traffic.” Connect America Fund, Report and Order and Further of
                                            7   Notice of Proposed Rulemaking, WC Docket No. 10-90; FCC 11-161, 26 FCC Rcd
                                            8   17663, ¶¶ 734, 973 (Nov. 18, 2011).
                                            9            25.   The following year, 2012, the Commission issued another Declaratory
                                           10   Ruling on call-blocking. In it, the Commission sought to make clear that its
R OBINS K APLAN LLP




                                           11   prohibition on call-blocking extended to routing practices “that have the effect of
            A TTORNEYS A T L AW




                                           12   blocking, choking, reducing, or otherwise restricting traffic.” Specifically, the
                          L OS A NGELES




                                           13   Commission ruled that a carrier who “knows or should know that calls are not
                                           14   being completed to certain areas, and that engages in acts (or omissions) that allow
                                           15   or effectively allow these conditions to persist, may be liable for a violation of
                                           16   section 201 of the Act.” The Commission further stated:
                                           17            We clarify that it is an unjust and unreasonable practice in violation of
                                                         section 201 of the Act for a carrier that knows or should know that it
                                           18            is providing degraded service to certain areas to fail to correct the
                                                         problem . . . . This is particularly the case when the problems are
                                           19            brought to the carrier’s attention by customers, rate-of-return carriers
                                                         serving rural areas, or others, and the carrier nevertheless fails to take
                                           20            corrective action that is within its power.
                                           21   Establishing Just and Reasonable Rates for Local Exchange Carriers, Declaratory
                                           22   Ruling, WC Docket No. 07-135, DA 12-154, at ¶¶ 3, 11, 12 (WCB Feb. 6, 2012).
                                           23            26.   AT&T has been the central player in the long history of IXCs
                                           24   employing blocking as coercive measure to stomp out competition and carriers it
                                           25   does not want to do business with. As such, it is fully aware of its obligation to
                                           26   complete calls. In fact, in a recent rulemaking proceeding at the Commission it
                                           27   stated in a letter dated April 9, 2019, that “Under the Commission’s rules, calls to
                                           28   access stimulators must be completed, regardless of disputes about
                                                37116322.3                                 -8-                                 COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 9 of 22 Page ID #:9



                                            1   compensation. As a consequence, there is no way for an IXC to avoid
                                            2   completing calls to an access stimulator.” See AT&T Ex Parte Submission,
                                            3   Updating the Intercarrier Compensation Regime to Eliminate Access Arbitrage,
                                            4   WC Docket No. 18-155, Q.4, at p. 24 (emphasis added).
                                            5   III.     AT&T’S CALL BLOCKING
                                            6            27.   Beginning in January 2020 and continuing to the present, AT&T has
                                            7   intentionally, unreasonably, and unlawfully blocked millions of calls made to HD
                                            8   Carrier’s telephone numbers. These calls are being made by AT&T subscribers and
                                            9   subscribers of other phone companies who are trying to reach various conference
                                           10   call services and other services. AT&T is causing callers to hear busy signals,
R OBINS K APLAN LLP




                                           11   dropping their calls altogether, or degrading call quality to force them to hang up.
            A TTORNEYS A T L AW




                                           12            28.   The primary method AT&T has used to choke and block calls is to
                          L OS A NGELES




                                           13   deliberately reduce and maintain insufficient capacity to HD Carrier’s tandem
                                           14   partners throughout the country, including Level 3 and Wide Voice. AT&T has
                                           15   done this by taking down, or de-provisioning, network connections so to cause its
                                           16   remaining, limited connections to reach capacity and refusing to expand the limited
                                           17   connections it does have.
                                           18            29.   AT&T also segregates the calls that are incoming to HD Carrier
                                           19   telephone numbers. AT&T transmits calls to HD Carrier telephone numbers
                                           20   differently than other call traffic by transmitting the calls down trunks and network
                                           21   connections that are capped or severely limited, while non-HD Carrier calls to the
                                           22   very same tandems are transmitted via connections that have sufficient capacity.
                                           23   An AT&T network engineer informed Wide Voice (HD Carrier’s tandem partner)
                                           24   that AT&T was capping its connections to Wide Voice when Wide Voice reported
                                           25   outages to AT&T.
                                           26            30.   On January 25, 2020, AT&T Assistant Vice President Kim Meola
                                           27   wrote to HD Carrier’s CEO. Meola stated that AT&T would remove or stop using
                                           28   all other alternate connections that were formerly in place to connect calls to HD
                                                37116322.3                              -9-                                COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 10 of 22 Page ID #:10



                                             1   Carrier’s customers, unless HD Carrier’s customers paid for connection services.
                                             2   This conduct has left the connections between the two networks reduced to a single,
                                             3   undersized thread, without back-up, alternate routes, or the redundancy required of
                                             4   a modern telecommunications network.
                                             5            31.   It gets worse. Despite knowing that its lack of capacity is causing call
                                             6   failures, AT&T has been reselling its connections to HD Carrier’s tandem partners
                                             7   to other carriers (such as Verizon). In other words, carriers (like Verizon) are
                                             8   paying AT&T to deliver their calls, ultimately destined to HD Carrier telephone
                                             9   numbers, to HD Carrier’s tandem partners, even though AT&T knows that it lacks
                                            10   the capacity to handle its own traffic, let alone the additional traffic from other
R OBINS K APLAN LLP




                                            11   IXCs. This has multiplied the number of call failures and exacerbated call quality
            A TTORNEYS A T L AW




                                            12   issues not only for AT&T subscribers, but also other carriers’ subscribers as well.
                          L OS A NGELES




                                            13   IV.      THE EXTENT OF AT&T’S CALL BLOCKING
                                            14            32.   AT&T has admitted that it is blocking calls. In a letter to the
                                            15   Commission dated March 6, 2020, AT&T informed the Commission that it
                                            16   “currently sees some, but minimal, call blocking at its direct connects.” Millions of
                                            17   blocked calls may be “minimal” to goliath AT&T but are catastrophic to HD
                                            18   Carrier, its customers and the consumers trying to make telephone calls.
                                            19            33.   The exact number of telephone calls blocked by AT&T is unknown to
                                            20   HD Carrier, but certainly known to AT&T. At this time, and without discovery,
                                            21   HD Carrier cannot accurately quantify the number of calls that have been made to
                                            22   its telephone numbers but did not reach HD Carrier’s network. The best source of
                                            23   this information is AT&T’s call detail records.
                                            24            34.   Nevertheless, HD Carrier does know that the volume is in the tens of
                                            25   millions based on the evidence it does have of AT&T’s call-blocking (in addition to
                                            26   it admitting as much). This evidence includes daily records of test calls; consumer
                                            27   complaints to applications that rely on HD Carrier’s telephone numbers and
                                            28   services; AT&T’s own statements to HD Carrier and its network partners; AT&T’s
                                                 37116322.3                               - 10 -                              COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 11 of 22 Page ID #:11



                                             1   statements to the Commission; HD Carrier’s network partners’ network reports; and
                                             2   internal documentation evidencing major network disruptions.
                                             3            35.   Since January to the present, HD Carrier network operations has
                                             4   conducted 50 test calls (10 test calls to each local routing number) on the hour
                                             5   during peak hours between 7:00 a.m. to 9:00 p.m. eastern nearly every business day
                                             6   from AT&T handsets (phones) to HD Carrier telephone numbers to track AT&T’s
                                             7   blocking of calls. HD Carrier recorded the number of calls that AT&T connected
                                             8   and did not connect.
                                             9            36.   As the test calls demonstrate, for most of January, during normal
                                            10   business hours from 8:00 a.m. to 6:00 p.m., more than 50% of the calls failed,
R OBINS K APLAN LLP




                                            11   meaning the caller received a busy signal. The test calls further show that there
            A TTORNEYS A T L AW




                                            12   were many days in January where 80% to 100% of test calls failed, particularly in
                          L OS A NGELES




                                            13   the morning hours, which are typically busy times of day for HD Carrier’s
                                            14   conference calling application customers.
                                            15            37.   As an example, on January 14, 2020, 75% to 90% of calls during that
                                            16   day, depending on the hour, from an AT&T handset to HD Carrier telephone
                                            17   number did not connect. That is just one example of test calls to one telephone
                                            18   number from a single AT&T handset.
                                            19            38.   Since January, calls have failed at all of HD Carrier’s tandem partner
                                            20   locations. At the end of March, just as the COVID-pandemic began sweeping the
                                            21   nation and Americans en masse began to work and learn remotely, 50% to 90% of
                                            22   all AT&T test calls made to a Level 3 tandem in Massachusetts failed.
                                            23            39.   Similarly, on May 27 and 28, nearly 100% of all AT&T calls to HD
                                            24   Carrier’s customers transmitted via a Level 3 tandem in Colorado failed for more
                                            25   than 30 hours due to AT&T capping its capacity to connect HD Carrier calls. HD
                                            26   Carrier network operations was told by AT&T that the AT&T record stated the
                                            27   following: “LRN was in the process of being capped to the new termination and
                                            28   was completed about an hour ago.” LRN means local routing number and is a
                                                 37116322.3                               - 11 -                             COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 12 of 22 Page ID #:12



                                             1   reference to the HD Carrier Colorado phone numbers. All AT&T calls to HD
                                             2   Carrier Colorado phone numbers did not connect for over 30 hours because of a
                                             3   failed AT&T connection.
                                             4            40.   The following graphs have been provided by Wide Voice, who is able
                                             5   to measure and track when AT&T’s connections to its tandems reach capacity:
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13            41.   The graphs depict two separate trunk groups AT&T has used (and still
                                            14   uses) to deliver calls to Wide Voice from January 8, 2020 to July 8, 2020. The red
                                            15   line represents the capacity of the trunk groups. Capacity is measured by the total
                                            16   number of active concurrent calls the trunk groups can sustain. The graphs
                                            17   demonstrate that throughout this 7-month period AT&T’s connections constantly
                                            18   reached capacity. This is shown every time a green line touches the red “Max
                                            19   Channels” line. During the time when capacity is reached, all subsequent calls
                                            20   destined to HD Carrier’s customers via Wide Voice fail. As shown by the graphs,
                                            21   there were periods of time during most days over the last 7 months when calls were
                                            22   failing simply due to AT&T’s refusal to provide adequate capacity for calls made to
                                            23   HD Carrier’s customers.
                                            24            42.   A myriad of consumers have complained. These complaints identify
                                            25   that AT&T subscribers received busy signals, call connection problems, dropped
                                            26   calls, and call quality issues that destroy the ability of the caller to make the call.
                                            27   Its conference calling application customers have also received thousands of
                                            28
                                                 37116322.3                                - 12 -                               COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 13 of 22 Page ID #:13



                                             1   complaints.
                                             2            43.   AT&T’s call blocking has been confirmed by AT&T in a number of
                                             3   instances, including in a communication between an AT&T network engineer and a
                                             4   Wide Voice network engineer on March 19, 2020, in which the AT&T engineer
                                             5   stated that due to capacity constraints, AT&T was rejecting hundreds of thousands
                                             6   of calls destined to HD Carrier’s customers per day at a single Wide Voice tandem
                                             7   connection in Miami.
                                             8   V.       AT&T’S FAILURE TO ENSURE CALL COMPLETION IS WILLFUL
                                             9            44.   AT&T was notified nearly one year ago, on July 17, 2019, that HD
                                            10   Carrier would be expanding to new tandem connection partners. On July 25, 2019,
R OBINS K APLAN LLP




                                            11   HD Carrier connection partner Wide Voice followed up with AT&T and
            A TTORNEYS A T L AW




                                            12   specifically asked AT&T personnel via email, “if you need anything else . . .
                          L OS A NGELES




                                            13   Appreciate anything you can get routing in place.” When AT&T received forecasts
                                            14   in November, 2019 of increased call volume to these connections, it refused to take
                                            15   the proper measures to ensure calls would be completed.
                                            16            45.   In December 2019 and January, 2020, Wide Voice provided AT&T
                                            17   with traffic forecasts showing an increase in traffic that would be routed through its
                                            18   tandems to HD Carrier. On January 7, 2020, Wide Voice informed AT&T “your
                                            19   trunks in Miami are full. We have a lot more traffic moving this week to our
                                            20   tandem and ATT will definitely be blocking. We would like to offer the option of
                                            21   overflowing your traffic to our Tandem in Los Angeles if you are interested.”
                                            22            46.   Wide Voice asked AT&T to provide assurances that the calls would be
                                            23   completed. In a letter dated January 8, 2020, AT&T declared that calls to HD
                                            24   Carrier routed through Wide Voice tandems were done at Wide Voice’s (and HD
                                            25   Carrier’s) “own peril.”
                                            26            47.   On January 9, 2020, representatives from AT&T, Wide Voice, HD
                                            27   Carrier and the Commission’s Wireline Bureau held a meeting via telephone to
                                            28   discuss the ongoing call blocking. AT&T continued to refuse to take adequate
                                                 37116322.3                              - 13 -                             COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 14 of 22 Page ID #:14



                                             1   measures to connect calls to HD Carrier and its tandem partners.
                                             2            48.   Through the middle of January 2020, AT&T made minor adjustments
                                             3   to capacity that relieved some of the congestion, but call failures on busy dates still
                                             4   were enormous. HD Carrier and its tandem partners urged AT&T network
                                             5   engineers to provision many additional DS3 lines (the physical connections
                                             6   between the two networks). Emails, letters and calls were sent nearly daily offering
                                             7   various solutions to ensure calls were connected. AT&T ignored this contact and
                                             8   refused to take further measures to ensure sufficient capacity was available to
                                             9   transmit calls down the single threaded connections it insisted on using.
                                            10   Meanwhile, AT&T has left other commercial routes and connections sitting live
R OBINS K APLAN LLP




                                            11   and idle while thousands upon thousands of callers could not connect their calls.
            A TTORNEYS A T L AW




                                            12            49.   As calls continued to fail from January through the present, AT&T
                          L OS A NGELES




                                            13   continued to resell the limited capacity it has connecting to HD Carriers’ tandem
                                            14   partners. Thus, AT&T sold at a profit congested routes that only became
                                            15   significantly more congested with other carriers’ traffic over the last six months.
                                            16   AT&T’s reselling of these routes has exacerbated call failures for both AT&T and
                                            17   the party to whom it is reselling, resulting in a windfall of profits to AT&T.
                                            18            50.   AT&T’s reselling efforts not only create more congestion, and more
                                            19   failed calls, it is also created quality issues with calls, rendering callers unable to
                                            20   continue with their calls.
                                            21            51.   HD Carrier, its tandem partner Wide Voice, and one of its application
                                            22   customers, Free Conferencing, have all endeavored to resolve the call blocking
                                            23   issues with AT&T directly since January. AT&T has even tried to turn the tables,
                                            24   claiming that the call blocking is the result of Wide Voice’s action, a specious claim
                                            25   since call blocking is occurring at HD Carrier’s other tandem connections, such as
                                            26   Level 3. The blocking is not in dispute.
                                            27
                                            28
                                                 37116322.3                                - 14 -                               COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 15 of 22 Page ID #:15



                                             1   VI.      AT&T IS UNREASONABLY DISCRIMINATING AGAINST
                                             2            HD CARRIER
                                             3            52.   AT&T is treating HD Carrier different than similarly situated IPES
                                             4   companies. AT&T is providing sufficient capacity and supporting the ability of
                                             5   other tandem providers, CLECs and IPES companies to connect unlimited volumes
                                             6   of traffic to other calling applications without the capping applicable to HD Carrier.
                                             7            53.   For example, AT&T is completing calls to conference calling
                                             8   applications all over the country, such as PGI, WebEx Zoom, Uberconference,
                                             9   FreeConferenceUSA, as well as its own high volume conference calling numbers,
                                            10   in situations where HD Carrier is not acting as the IPES in the call chain. AT&T is
R OBINS K APLAN LLP




                                            11   treating similarly situated IPES companies and calling applications differently,
            A TTORNEYS A T L AW




                                            12   providing full call completion services to these telephone numbers.
                          L OS A NGELES




                                            13            54.   Both PGI and FreeConferenceCall.com have reported that when their
                                            14   numbers are ported and changed to another carrier, AT&T calls to those same
                                            15   numbers are connected without problems. In fact, FreeConferenceCall.com has
                                            16   stopped using thousands of HD Carrier telephone numbers due to AT&T’s call
                                            17   choking and blocking, and instead, now uses services and telephone numbers
                                            18   provided by Peerless, a HD Carrier competitor. FreeConferenceCall.com reports
                                            19   that once it switched to Peerless its users no longer experienced failed or blocked
                                            20   calls. AT&T calls to FreeConferenceCall.com are connected without issue via
                                            21   another CLEC, Northern Valley Communications.
                                            22            55.   On March 21, 2020, AT&T took “no position” on Inteliquent’s
                                            23   Petition for a Waiver of the Commission’s rules on access stimulation citing the
                                            24   exponential growth of calls to conferencing companies as a result of the COVID-19
                                            25   pandemic. Inteliquent as a CLEC connects millions upon millions of calls to free
                                            26   conferencing services such as Zoom, FreeConferenceUSA and WebEx (AT&T’s
                                            27   own conference calling service).
                                            28            56.   AT&T, in stark contrast, rigorously opposed a nearly identical petition
                                                 37116322.3                               - 15 -                            COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 16 of 22 Page ID #:16



                                             1   filed by FreeConferenceCall.com, an application that uses HD Carrier telephone
                                             2   numbers. AT&T’s position seeks to impose draconian financial penalties on HD
                                             3   Carrier for connecting calls to the same services as other CLECs and IPES entities.
                                             4   VII. HD CARRIER’S DAMAGES
                                             5            57.   AT&T is exerting its market power to prevent HD Carrier from being
                                             6   able to deliver calls to its customers. AT&T’s misconduct has had dire
                                             7   consequences on HD Carrier’s business.
                                             8            58.   HD Carrier has lost business from two of the largest conference call
                                             9   services that rely on HD Carrier’s telephone numbers, PGI and
                                            10   FreeConferenceCall.com. In the last few months, these services have ported or
R OBINS K APLAN LLP




                                            11   moved substantial business away from HD Carrier to its competitors to avoid the
            A TTORNEYS A T L AW




                                            12   connection issues caused by AT&T.
                          L OS A NGELES




                                            13            59.   In December 2019, HD Carrier connected approximately 2.4 million
                                            14   minutes of calls per month to PGI. The volume of these calls increased to nearly
                                            15   3.8 million minutes of calls in March 2020, when Americans turned to telework en
                                            16   masse as the COVID-19 pandemic swept the nation. However, immediately after
                                            17   this increase and millions of busy signals and failed calls, PGI pulled over one-half
                                            18   of its business from HD Carrier. HD Carrier now connects only about 1.8 million
                                            19   minutes of calls per month to PGI. PGI has moved about 2 million monthly
                                            20   minutes of telephone calls, or over 50% of its business, from HD Carrier to its
                                            21   competitors because of AT&T’s call choking and blocking.
                                            22            60.   Over the course of 2020, FreeConferenceCall.com has moved
                                            23   approximately 175,000,000 minutes of calls from HD Carrier to its competitor
                                            24   Peerless as a result of AT&T’s call blocking and choking. This represents a loss for
                                            25   HD Carrier of anywhere from 12-45 million minutes of telephone calls per month.
                                            26            61.   HD Carrier has lost other business, including Rebtel and International
                                            27   Discount Telecom (“IDT”), due to their users consistently experiencing busy
                                            28   signals, dropped calls and poor call quality. Rebtel and IDT have moved a
                                                 37116322.3                               - 16 -                            COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 17 of 22 Page ID #:17



                                             1   combined 30 million minutes of calls per month away from HD Carrier to its
                                             2   competitors.
                                             3            62.   In total, HD Carrier has lost nearly 40-50% of the volume of calls it
                                             4   was connecting due to AT&T’s call choking and blocking.
                                             5            63.   Additionally, the services that use HD Carrier’s telephone numbers,
                                             6   such as PGI, FreeConferenceCall.com, Rebtel and others, have asked HD Carrier to
                                             7   connect additional volumes of calls but HD Carrier has had no choice but to refuse
                                             8   this additional business because AT&T will not complete the calls. HD Carrier has
                                             9   turned away approximately 250 million minutes of telephone calls a month from
                                            10   these services and applications and lost that business to other competing CLECs
R OBINS K APLAN LLP




                                            11   such as Northern Valley Communications, Peerless and Inteliquent. That is
            A TTORNEYS A T L AW




                                            12   business HD Carrier would have had but for AT&T’s call choking and blocking to
                          L OS A NGELES




                                            13   HD Carrier’s ingressing connections.
                                            14            64.   AT&T’s actions have damaged HD Carrier’s business reputation and
                                            15   the goodwill it has built with its customers. It has also prevented HD Carrier from
                                            16   being able to find new tandem connection partners.
                                            17                                    First Claim for Relief
                                            18                  (47 U.S.C. § 201(b), Unjust and Unreasonable Practice)
                                            19            65.   HD Carrier repeats and re-alleges each and every allegation contained
                                            20   in paragraphs 1 through 64 of this Complaint as if set forth fully herein.
                                            21            66.   Under 47 U.S.C. § 201(b) of the Act, “[a]ll charges, practices,
                                            22   classifications, and regulations for and in connection with [interstate or foreign]
                                            23   communications service, shall be just and reasonable, and any such charge,
                                            24   practice, classification or regulation that is unjust or unreasonable is declared to be
                                            25   unlawful.”
                                            26            67.   Under the Commission’s call blocking precedents, including Call
                                            27   Blocking Declaratory Ruling, 22 FCC Rcd 11629 (2007), “no carrier[], including
                                            28   interexchange carriers, may block, choke, reduce or restrict traffic in any way.”
                                                 37116322.3                               - 17 -                              COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 18 of 22 Page ID #:18



                                             1   The Commission also prohibits carriers from “degrad[ing]” the performance of the
                                             2   network.
                                             3            68.    AT&T has engaged in unjust, unreasonable, and unlawful practices in
                                             4   violation of 47 U.S.C. § 201(b) by blocking, choking, and restricting calls to HD
                                             5   Carrier and its customers.
                                             6            69.    AT&T has engaged in unjust, unreasonable, and unlawful practices in
                                             7   violation of 47 U.S.C. § 201(b) by engaging in routing practices that have the effect
                                             8   of blocking, choking, reducing, or otherwise restricting traffic.
                                             9            70.    AT&T has engaged in unjust, unreasonable, and unlawful practices in
                                            10   violation of 47 U.S.C. § 201(b) by engaging in self-help by blocking, choking, and
R OBINS K APLAN LLP




                                            11   restricting calls to HD Carrier and its customers.
            A TTORNEYS A T L AW




                                            12            71.    AT&T has also engaged in unjust, unreasonable, and unlawful
                          L OS A NGELES




                                            13   practices in violation of 47 U.S.C. § 201(b) by: (i) failing to prevent foreseeable call
                                            14   congestion after receiving traffic forecasts; (ii) ignoring complaints and trouble
                                            15   tickets reporting millions of failed calls; (iii) failing to take corrective action to
                                            16   address the call congestion and failures; (iv) reselling its limited capacity to connect
                                            17   calls to HD Carrier codes which has further exacerbated call congestion and failures
                                            18   while making a windfall on its unjust and unreasonable conduct; (v) failing to
                                            19   rectify what it knows to be the throttling, choking and blocking of millions of
                                            20   telephone calls since January 2020.
                                            21            72.    As a direct result of AT&T’s violations of 47 U.S.C. § 201(b), HD
                                            22   Carrier has been damaged.
                                            23            73.    Under 47 U.S.C. §§ 206 and 207, AT&T is liable for the full amount
                                            24   of damages sustained by HD Carrier in consequence of AT&T’s violation of 47
                                            25   U.S.C. § 201(b), together with attorneys’ fees.
                                            26                                   Second Claim for Relief
                                            27                (47 U.S.C. § 202(a), Unreasonable and Unjust Discrimination)
                                            28            74.    HD Carrier repeats and re-alleges each and every allegation contained
                                                 37116322.3                                - 18 -                               COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 19 of 22 Page ID #:19



                                             1   in paragraphs 1 to 73 of this Complaint as if set forth fully herein.
                                             2            75.   Under 47 U.S.C. § 202(a), it is:
                                             3            unlawful for any common carrier to make any unjust or unreasonable
                                                          discrimination in charges, practices, classifications, regulations,
                                             4            facilities, or services for or in connection with like communication
                                                          service, directly or indirectly, by any means or device, or to make or
                                             5            give any undue or unreasonable preference or advantage to any
                                                          particular person, class of persons, or locality, or to subject any
                                             6            particular person, class of persons, or locality to any undue or
                                                          unreasonable prejudice or disadvantage.
                                             7
                                                          76.   AT&T is a common carrier under the Act.
                                             8
                                                          77.   AT&T’s actions, as described above, constitute unjust and
                                             9
                                                 unreasonable discrimination in violation of 47 U.S.C. § 202(a).
                                            10
                                                          78.   AT&T has engaged in willful, unreasonable, and unjust discrimination
R OBINS K APLAN LLP




                                            11
                                                 in violation of 47 U.S.C. § 202(a) by blocking, choking, and restricting calls to HD
            A TTORNEYS A T L AW




                                            12
                                                 Carrier and its customers.
                          L OS A NGELES




                                            13
                                                          79.   AT&T has engaged in willful, unreasonable, and unjust discrimination
                                            14
                                                 in violation of 47 U.S.C. § 202(a) by capping the volume of traffic it is transmitting
                                            15
                                                 to HD Carrier.
                                            16
                                                          80.   AT&T has engaged in willful, unreasonable, and unjust discrimination
                                            17
                                                 in violation of 47 U.S.C. § 202(a) by engaging in routing practices and providing
                                            18
                                                 facilities that cause calls to HD Carrier to be blocked, choked or restricted.
                                            19
                                                          81.   AT&T has also willfully, unreasonably, and unjustly discriminated
                                            20
                                                 against HD Carrier in violation of 47 U.S.C. § 202(a) by: (i) failing to prevent
                                            21
                                                 foreseeable call congestion after receiving traffic forecasts; (ii) ignoring complaints
                                            22
                                                 and trouble tickets reporting millions of failed calls; (iii) failing to take corrective
                                            23
                                                 action to address the call congestion and failures; (iv) reselling its limited capacity
                                            24
                                                 to connect calls to HD Carrier codes which has further exacerbated call congestion
                                            25
                                                 and failures; (v) failing to rectify what it knows to be the throttling, choking and
                                            26
                                                 blocking of millions of telephone calls since January 2020.
                                            27
                                                          82.   AT&T is providing like services and facilities to HD Carrier’s
                                            28
                                                 37116322.3                                - 19 -                               COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 20 of 22 Page ID #:20



                                             1   competitors, such as Peerless, and other similarly situated companies, under
                                             2   different terms and conditions. AT&T, for example, is connecting all calls to other
                                             3   CLEC/IPES companies that provide telephone numbers to high volume calling
                                             4   applications and so-called “access stimulation” traffic. AT&T also is not limiting
                                             5   or capping the volume of calls it is transmitting to any other IPES company or
                                             6   CLEC.
                                             7            83.   AT&T’s acts of discrimination are providing HD Carrier’s competitors
                                             8   with an unreasonable advantage.
                                             9            84.   As a direct result of AT&T’s violations of 47 U.S.C. § 202(a), HD
                                            10   Carrier has been damaged.
R OBINS K APLAN LLP




                                            11            85.   Under 47 U.S.C. §§ 206 and 207, AT&T is liable for the full amount
            A TTORNEYS A T L AW




                                            12   of damages sustained by HD Carrier in consequence of AT&T’s violation of 47
                          L OS A NGELES




                                            13   U.S.C. § 202(a), together with attorneys’ fees.
                                            14                                   Third Claim for Relief
                                            15                         (28 U.S.C. § 2201(a), Declaratory Ruling)
                                            16            86.   HD Carrier repeats and re-alleges each and every allegation contained
                                            17   in paragraphs 1 to 85 of this Complaint as if set forth fully herein.
                                            18            87.   AT&T is blocking and choking calls to HD Carrier’s customers and
                                            19   willfully ignoring the complaints, trouble tickets, congested lines, and reports of
                                            20   failed calls. AT&T claims that it does not need to take steps to properly complete
                                            21   all calls to HD Carrier because they are “access stimulation” calls.
                                            22            88.   An actual controversy exists between HD Carrier and AT&T regarding
                                            23   AT&T’s call blocking. Pursuant to 28 U.S.C. §§ 2201, HD Carrier seeks a
                                            24   determination of its rights with regard to AT&T’s call blocking and unlawful
                                            25   discrimination. Specifically, HD Carrier seeks a declaration that AT&T is not
                                            26   permitted to block, choke, reduce, restrict or cap the capacity of traffic to HD
                                            27   Carrier.
                                            28            89.   Pursuant to 28 U.S.C. § 2202, HD Carrier is entitled to further
                                                 37116322.3                               - 20 -                             COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 21 of 22 Page ID #:21



                                             1   necessary or proper relief based on the Court’s declaration of their rights with to
                                             2   AT&T’s call blocking. Among other things, HD Carrier is entitled to an injunction
                                             3   enjoining AT&T from blocking, choking, reducing, restricting or capping the
                                             4   capacity of calls to HD Carrier.
                                             5                                Fourth Claim for Relief
                                             6                        (Unfair Methods of Competition, § 17200)
                                                          90.   HD Carrier repeats and re-alleges each and every allegation contained
                                             7
                                                 in paragraphs 1 to 89 of this Complaint as if set forth fully herein.
                                             8
                                                          91.   AT&T has and continues to engage in unfair competition within the
                                             9
                                                 meaning of California Business & Professions Code § 17200 et seq. AT&T has
                                            10
                                                 and continues to commit unlawful and unfair business acts and practices in the
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                                 course of their business activities.
                                            12
                          L OS A NGELES




                                                          92.   AT&T has and continues to knowingly and willfully block, choke and
                                            13
                                                 restrict traffic to HD Carrier. AT&T has deliberately failed to take corrective
                                            14
                                                 action to ensure calls to HD Carrier are completed and not degraded, and has
                                            15
                                                 knowingly blocked consumers from reaching HD Carrier telephone numbers.
                                            16
                                                          93.   AT&T’s conduct is being done with the intent to cause HD Carrier
                                            17
                                                 harm. AT&T’s conduct imposes harm upon the public and consumers, especially
                                            18
                                                 those attempting to access services provided by HD Carrier’s telephone numbers.
                                            19
                                                 AT&T’s conduct therefore significantly threatens and harms competition.
                                            20
                                                          94.   As set forth above, AT&T’s business acts and practices also have
                                            21
                                                 violated 47 U.S.C. §§ 201(b) and 202(a), and several Commission rulings, and thus
                                            22
                                                 is forbidden by law.
                                            23
                                                          95.   As a direct and proximate result of AT&T’s unfair and unlawful
                                            24
                                                 business acts and practices, HD Carrier is entitled to preliminary and permanent
                                            25
                                                 injunctions enjoining AT&T from blocking, choking, reducing, restricting or
                                            26
                                                 capping the capacity of calls to HD Carrier.
                                            27
                                            28
                                                 37116322.3                              - 21 -                             COMPLAINT
                                          Case 2:20-cv-06509-FMO-JPR Document 1 Filed 07/22/20 Page 22 of 22 Page ID #:22



                                             1                                  PRAYERS FOR RELIEF
                                             2            Wherefore, HD Carrier requests that the Court enter judgment against AT&T
                                             3   and provide HD Carrier with the following relief:
                                             4            (a)   An Order preliminarily and permanently enjoining AT&T from
                                             5   blocking, choking, reducing, restricting or capping the capacity of calls to HD
                                             6   Carrier;
                                             7            (b)   An Order declaring that AT&T is not permitted to block, choke,
                                             8   reduce, restrict or cap the capacity of calls to HD Carrier; degrade or otherwise
                                             9   restrict the volume or quality of calls to HD Carrier;
                                            10            (c)   An Order awarding HD Carrier damages, attorneys’ fees, interest and
R OBINS K APLAN LLP




                                            11   other litigation costs for AT&T’s violation of 47 U.S.C. § 201(b);
            A TTORNEYS A T L AW




                                            12            (d)   An Order awarding HD Carrier damages, attorneys’ fees, interest and
                          L OS A NGELES




                                            13   other litigation costs for AT&T’s violation of 47 U.S.C. § 202(a);
                                            14            (e)   An Order awarding HD Carrier damages, attorneys’ fees, interest and
                                            15   other litigation costs for AT&T’s violation of Cal. Bus. & Prof. Code §§ 17200 et
                                            16   seq.; and
                                            17            (f)   An Order granting HD Carrier such other relief the Court may deem
                                            18   just and proper.
                                            19                                      JURY DEMAND
                                            20            HD Carrier demands a trial by jury on all claims so triable.
                                            21
                                            22   DATED: July 22, 2020                ROBINS KAPLAN LLP
                                            23
                                                                                     By: /s/ Lucas A. Messenger
                                            24                                            Lucas A. Messenger
                                            25                                            Lauren J. Coppola (pro hac vice to be filed)
                                                                                          Timothy D. Wenger (pro hac vice to be filed)
                                            26
                                                                                     Attorneys for Plaintiff HD Carrier, LLC
                                            27
                                            28
                                                 37116322.3                                - 22 -                              COMPLAINT
